Citation Nr: 0809978	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from July 1966 to July 1970

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 2004 and 
March 2005 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to two service-connected disabilities, PTSD and DM.  

The veteran's service-connected disabilities are PTSD, rated 
as 70 percent disabling and DM associated with herbicide 
exposure rated as 20 percent disabling.  His combined 
disability rating is 80 percent.  

The evidence of record contains the results of two PTSD 
examinations administered to the veteran in February 2004 and 
June 2004.  The VA examiner in June 2004 noted that the 
veteran continued to suffer from PTSD symptoms but stated 
that "he is capable of maintaining employment as long as he 
is able to work by himself and not interact with others in 
any meaningful way" and that "the PTSD did not appear to 
have any impact on the patient's physical functioning."  The 
Board notes that the veteran has lost his job since the most 
recent PTSD examination.  Additionally, in a January 2006 
substantive appeal the veteran stated that he had side 
effects from the medication he takes to treat his PTSD and 
that these side effects impacts his ability to work.  The 
Board finds that the veteran should be scheduled for a VA 
psychiatric examination to determine whether his service-
connected PTSD symptoms prevent him from engaging in a 
substantial gainful occupation.

With respect to the veteran's service-connected DM there is 
no competent medical evidence on file which discusses the 
impact DM has on his ability to engage in a substantially 
gainful occupation.  In a January 2006 substantive appeal, 
the veteran states that medication he takes for DM causes 
frequent urination and gastrointestinal problems which 
negatively impact his ability to effectively perform day-to-
day activities.  Given the foregoing, the veteran should be 
scheduled for an appropriate VA examination for the purpose 
of determining the impact of the veteran's service-connected 
DM has on his ability to engage in a substantial gainful 
occupation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain 
information (names, addresses, and dates) 
concerning all recent VA or non-VA 
examinations and treatment received by him 
for type II DM and PTSD.  The agency of 
original jurisdiction should then contact 
the medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records which 
are not already on file.  If records are 
not available the veteran should be 
notified of this.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the 
examining physician.  Following the 
examination, the examiner should address 
the following:

a)  Describe all symptoms caused by the 
service-connected PTSD, as well as the 
severity of each symptom.  

b) List all side effects the veteran has 
from the medication taken for his PTSD.  
Identify all side-effects which impact his 
ability to obtain and/or retain a 
substantially gainful occupation.

c) State whether the veteran's service-
connected PTSD symptoms prevent him from 
obtaining or retaining a substantially 
gainful occupation.

d)  State whether the combination of his 
PTSD and DM symptoms prevent him from 
obtaining or retaining a substantially 
gainful occupation.

3.  Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service connected DM.  
The veteran's claims folder must be made 
available to and reviewed by the examining 
physician.  Following the examination, the 
examiner should address the following:

a)  Describe all symptoms caused by the 
service-connected DM, as well as the 
severity of each symptom.  

b)  List all side effects the veteran has 
from the medication taken for his DM.  
Identify all side-effects which impact his 
ability to obtain and/or retain a 
substantially gainful occupation.

c) State whether the veteran's service-
connected DM prevent him from obtaining or 
retaining a substantially gainful 
occupation.

d)  State whether the combination of his 
PTSD and DM symptoms prevent him from 
obtaining or retaining a substantially 
gainful occupation.

4.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.

5.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 



